Mr. Justice Phillips delivered the opinion of the court: This is a suit brought by claimant, Thomas F. Trede, to recover for personal injuries alleged to have been incurred by him while in the employ of the State at the fair ground in May, 1922. Claim was filed June 29,1923, and evidence taken by. stipulation and filed February 14, 1925. Claimant alleges that while endeavoring to operate a tractor for the State, he received a slight cut over the left eye which caused him to lay off of the job a week, and pay a doctor’s bill of five dollars for taking two stitches in the wound above the eye, and that the cut caused a scar that causes a permanent disfigurement of the face. The evidence shows that he was paid for the entire time he lost on account of the injury. When he finally quit his job, he did not do so as a result of any injury received. There is no evidence of any suffering of consequence; or that he was confined to his bed or house in consequence of the injury. From our analysis of the very meager evidence as to his disfigurement, we are inclined to think it very slight. One of his witnesses testified “it only showed a little streak about three-fourths of an inch long; and that if he were not looking-for the injury, he would not likely notice it a few feet away.” He was endeavoring to run the tractor without ever having had any experience and was awkward in his efforts to do so: hence the accident. There is no evidence that the $5.00 he paid the doctor for taking the two stitches was paid to him by the State. He suffered very little, and that only for a few days. While the claim seems to ns quite trivial, yet he was in the employ of the State at time of the accident. We have decided to and do award claimant $100.00.